DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 7/7/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest A power switching circuit, comprising: a first switch circuit configured to receive a first power voltage and coupled to an output terminal, wherein the first switch circuit comprises a first P-type transistor and a second P-type transistor coupled in series; a second switch circuit configured to receive a second power voltage and coupled to the output terminal, wherein the second switch circuit comprises a third P-type transistor and a fourth P-type transistor coupled in series; a control circuit configured to generate a control signal according to an output voltage at the output terminal, a power state signal, and one of the first power voltage and the second power voltage; and driver circuit configured to generate a first driving signal or a second driving signal according to the control signal to control the first switch circuit or the second switch circuit, wherein a body diode of the first P-type transistor, a body diode of the second P- type transistor, a terminal of the first P-type transistor, and a terminal of the second P- type transistor are coupled at a first node, and a voltage at the first node is established according to the first power voltage as called for in claims 1 and 13  Therefore, claims 1, 3-13 and 15-20 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/17/2022